DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see interview summary, dated 5/22/2021, with respect to new grounds of rejection introduced have been fully considered and are persuasive.  The finality of 4/8/2021 has been withdrawn. 

Applicant’s arguments from the response filed on 15 December 2020 have been fully considered and will be addressed below in the order in which they appeared.



Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the front hood is springloaded in the direction of the locking position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Rice et al. (US 2006/0175846).

Regarding claim 1,  Rice et al. discloses A safety device comprising: a front hood ([0033; Rice et al.) and a hood latch with a striker (44; Rice et al.), for a motor vehicle, wherein the hood latch has a catch (26; Rice et al.) with a pre-ratchet position([0027] presented; Rice et al.) and a main ratchet position ([0027] cinched; Rice et al.) and an 

Regarding claim 2,  Rice et al. discloses safety device according to claim 1, wherein the safety device has a mounting for the front hood, wherein the mounting has at least a first rotating joint ([0004, hinged; Rice et al.), preferably (rather than indefinite, this recitation is taken as optional, not required) a second rotating joint, a first connecting element and a second connecting element and the first rotating joint rotatably couples the first connecting element with the second connecting element and the second connecting element care shifted in respect of the first connecting element.

Regarding claim 4,  Rice et al. discloses The safety device according to claim 1, wherein the striker in the unlocking position of the front hood is at a greater distance(any direction, Fig. 1 dotted lines; Rice et al.) from the mounting than in the locking position of the front hood.

Regarding claim 5,  Rice et al. discloses The safety device according to claim 1, wherein the striker in the unlocking position of the front hood is closer (any direction, 

Regarding claim 7,  Rice et al. discloses The safety device according to claim 1, wherein the safety device has a mechanical operative (components in contact fig. 1; Rice et al.) connection during switchover of the catch from the main ratchet position into the pre-ratchet position between the electrical drive and the catch.

Regarding claim 8,  Rice et al. discloses The safety device according to claim 1, wherein the safety device has a mechanical operative connection(components in contact fig. 1; Rice et al.)  between the electrical drive and the catch during switchover of the catch from the pre-ratchet position into the main ratchet position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0175846) inview of Kalargeros (US 7,934,293).

Regarding claim 3, Rice et al discloses the safety device according to claim 2, wherein the first rotating joint is guided in an elongated hole of the first connecting element or the second (what is preferable is not required, claim 2) connecting element.
Rice et al. does not disclose: an elongated hole (20) of the first connecting element (18) or the second connecting element (19).
Kalargeros teaches an elongated hole (20) of the first connecting element (18) or the second connecting element (19) for the purpose of limiting movement of hood.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with an elongated hole (20) of the first connecting element (18) or the second connecting element (19) as taught by Kalargeros for the expected benefit of limiting movement between normal and deployed position.  

Regarding claim 6, Rice et al discloses The safety device according to claim 1, wherein the front hood is spring-loaded in the direction of the locking position.
Rice et al. does not disclose: front hood is spring-loaded in the direction of the locking position.
Kalargeros teaches is spring-loaded in the direction of the locking position for the purpose of absorbing kinetic energy to eliminate oscillation during operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with is spring-loaded in the direction of the locking position as taught by Kalargeros for the expected benefit of loading the hood in a closed position for anti-vibration.  
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 (2-8 depending from claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 6, 7 of copending Application No. US 15,751,905.  Although the claims at issue are not identical, they are not patentably distinct from each other because claimed structure as follows is present in both applications 
Claim 1; with term varations in parentheisis: front hood, hood latch, stiker (holder;’905), hood latch has a catch, electrical drive, preratchet and main ratchet position, main ratchet closed and locked (bolted and closed; ‘905), manually transferable (claim 2; ‘905), striker engages (holder engages;’905), switchover, locked (bolted; ‘905), unlocked (unbolted; ‘905). Minor variation in terminology does not distinguish the structure and function of the two applications in any way.
Claim 1, ‘976 corresponds to claims 1 and 2 ’905.
Claim 2, ‘976 corresponds to claims 1, 2, 6, 7 ’905 rotably couples (assumes a closure angular position; ‘905).

Claim 8, ‘976 coresponds to claims 1, 2 and 3 ’905.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675